       Case 2:21-cv-03674 Document 1 Filed 06/30/21 Page 1 of 7 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------X
DONALD LALOR,
                                    Plaintiff,                                 COMPLAINT

                 -against-

HERCULES AUTOMOTIVE INC., SARKIS TAHMISYAN
and DYLAN TAHMISYAN,

                                    Defendants.
---------------------------------------------------------------------------X

        Plaintiff, DONALD LALOR (“Plaintiff”), by and through his attorneys, the Law Office of

Peter A. Romero PLLC, complaining of the Defendants, HERCULES AUTOMOTIVE INC.,

SARKIS TAHMISYAN and DYLAN TAHMISYAN (collectively as “Defendants”), alleges as

follows:

                                        NATURE OF THE CLAIM

        1.       Plaintiff brings this action to recover unpaid overtime wages under the Fair Labor

Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), and the New York Labor Law Articles 6 and 19,

§ 650 et seq., and the supporting New York State Department of Labor Regulations, 12 N.Y.C.R.R.

Part 142 (“NYLL”).

                                     JURISDICTION AND VENUE

        2.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337

and supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

        3.       Venue is proper in this United States District Court pursuant to 28 U.S.C. § 1391(b).

                                               THE PARTIES

        4.       At all times relevant, Plaintiff was an “employee” within the meaning of the FLSA,

29 U.S.C. § 203(e) and New York Labor Law § 190(2).




                                                        1
      Case 2:21-cv-03674 Document 1 Filed 06/30/21 Page 2 of 7 PageID #: 2




          5.   At all times relevant, Defendant, HERCULES AUTOMOTIVE INC. (hereinafter

“HERCULES AUTOMOTIVE”) is and was a domestic business corporation doing business at

945 Long Island Ave., Deer Park, New York 11729

          6.   At all relevant times, Defendant, HERCULES AUTOMOTIVE, was subject to the

requirements of the FLSA because it had annual gross revenue of at least $500,000, were engaged

in interstate commerce and had employees handling, selling, or otherwise working on goods or

materials that have been moved in or produced for commerce, including but not limited to tools,

painting equipment, paint, auto body parts, and other tools, equipment and materials.

          7.   At all times relevant, Defendant HERCULES AUTOMOTIVE, was and is an

“employer” within the meaning of the FLSA, 29 U.S.C. § 203(d) and New York Labor Law §

190(3).

          8.   At all times relevant, Defendant, SARKIS TAHMISYAN, is and/or was a member,

officer, and/or owner of HERCULES AUTOMOTIVE, had authority to make payroll and

personnel decisions for HERCULES AUTOMOTIVE, was active in the day to day management

of HERCULES AUTOMOTIVE, including the payment of wages to Plaintiff and determining

what wages were paid to Plaintiff, and is liable to Plaintiff as an “employer” within the meaning

of the FLSA and NYLL.

          9.   At all times relevant, Defendant, DYLAN TAHMISYAN, is and/or was an owner,

officer, and/or manager of HERCULES AUTOMOTIVE, had authority to make payroll and

personnel decisions for HERCULES AUTOMOTIVE, was active in the day to day management

of HERCULES AUTOMOTIVE, including the payment of wages to Plaintiff and determining

what wages were paid to Plaintiff, and is liable to Plaintiff as an “employer” within the meaning

of the FLSA and NYLL.




                                                2
      Case 2:21-cv-03674 Document 1 Filed 06/30/21 Page 3 of 7 PageID #: 3




                                             FACTS

       10.     Plaintiff was employed by Defendants as an auto technician from in or about

December 2020 to in or about May 2021.          Plaintiff’s primary job duties included repairing

automobiles.

       11.     Throughout his employment, Plaintiff regularly worked more than 40 hours per

workweek. Plaintiff regularly worked Monday through Saturday, six days per workweek. Plaintiff

began work each workday at 9:00 a.m. Defendants required Plaintiff to continue working until

each automobile repair job was completed. The time that Plaintiff finished work varied from

workday to workday. Plaintiff regularly finished work between 6:30 p.m. and 8:00 pm.

       12.     Defendants paid Plaintiff a fixed weekly regardless of the number of hours that

Plaintiff worked in any given week.

       13.     Defendants failed to pay Plaintiff premium overtime pay at a rate not less than one

and one-half times his regular rate of pay for hours that he worked after 40 hours in a single

workweek.

       14.     Defendants willfully disregarded and purposefully evaded the record keeping

requirements of the FLSA and NYLL by failing to record the actual number of hours worked by

Plaintiff each week.

       15.     Defendants failed to provide Plaintiff with a notice and acknowledgement of his

wage rate upon Plaintiff’s hire as required by NYLL § 195(1).

       16.     Defendants failed to provide Plaintiff with accurate statements of his wages earned,

including his correct hourly rates of pay and the amount of regular and overtime hours worked,

gross wages, net wages and deductions, for each pay period as required by NYLL § 195(3).




                                                3
      Case 2:21-cv-03674 Document 1 Filed 06/30/21 Page 4 of 7 PageID #: 4




        17.     Defendants failed to display notices in the workplace regarding federal and state

minimum wage and overtime requirements.

                            FIRST CLAIM FOR RELIEF
              FAIR LABOR STANDARDS ACT – UNPAID OVERTIME WAGES

        18.     Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

with the same force and effect as if fully set forth herein.

        19.     Defendants employed Plaintiff for workweeks longer than forty (40) hours and

willfully failed to compensate Plaintiff for all of hours that he worked in excess of forty (40) hours

per week at a rate of at least one and one-half times the regular hourly rate, in violation of the

FLSA.

        20.     As a result of Defendants’ unlawful acts, Plaintiff is entitled to recover overtime

compensation in amounts to be determined at trial, liquidated damages, attorneys’ fees and costs

pursuant to 29 U.S.C. § 216(b).

                          SECOND CLAIM FOR RELIEF
               (NEW YORK LABOR LAW – UNPAID OVERTIME WAGES)

        21.     Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

with the same force and effect as if fully set forth herein.

        22.     Defendants employed Plaintiff for workweeks longer than forty (40) hours and

willfully failed to compensate the Plaintiff for all hours worked in excess of forty (40) hours per

week, at a rate of at least one and one-half times the regular hourly rate, in violation of the NYLL.

        23.     By Defendants’ failure to pay Plaintiff proper overtime wages for hours worked in

excess of 40 hours per week, Defendants violated the NYLL, Article 19, § 650 et seq., and the

supporting New York State Department of Labor Regulations, including 12 N.Y.C.R.R. § 142.




                                                  4
      Case 2:21-cv-03674 Document 1 Filed 06/30/21 Page 5 of 7 PageID #: 5




        24.     Due to Defendants’ violations of the New York Labor Law, Plaintiff is entitled to

recover from Defendants unpaid overtime wages, liquidated damages, reasonable attorneys’ fees

and costs of this action, and interest as permitted by law.

                            THIRD CLAIM FOR RELIEF
                    VIOLATION OF NEW YORK LABOR LAW § 195(1)

        25.     Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

with the same force and effect as if fully set forth herein.

        26.     Defendants failed to provide Plaintiff with a written notice upon hire regarding his

rate of pay; the basis of their rate of pay; the employee’s regular pay day; the name, address and

telephone number of the employer; and other information, as required by NYLL § 195(1).

        27.     Due to Defendants’ failure to provide Plaintiff with the notice required by NYLL §

195(1), Plaintiff is entitled to statutory damages, reasonable attorneys’ fees and costs of this action.

                           FOURTH CLAIM FOR RELIEF
                    VIOLATION OF NEW YORK LABOR LAW § 195(3)

        28.     Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

with the same force and effect as if fully set forth herein.

        29.     Defendants failed to provide Plaintiff with accurate statements of his wages earned,

including the correct amount of regular and overtime hours worked and amount of overtime wages

for each pay period as required by NYLL § 195(3).

        30.     Due to Defendants’ failure to provide Plaintiff with accurate wage statements with

his wages as required by NYLL § 195(3), Plaintiff is entitled to statutory damages, reasonable

attorneys’ fees and costs of this action.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for the following relief:




                                                   5
      Case 2:21-cv-03674 Document 1 Filed 06/30/21 Page 6 of 7 PageID #: 6




      i.    Issuance of a declaratory judgment that the practices complained of in this

            Complaint are unlawful under Fair Labor Standards Act, and its supporting

            regulations, and the New York Labor Law, Article 19, § 650 et seq., and the

            supporting New York State Department of Labor Regulations;

     ii.    Unpaid wages and an additional and equal amount as liquidated damages pursuant

            to 29 U.S.C. § 201 et seq. and the supporting United States Department of Labor

            regulations;

    iii.    Unpaid wages pursuant to the NYLL and Department of Labor Regulations, plus

            an amount equal to liquidated damages;

    iv.     Damages pursuant to New York Labor Law § 198;

     v.     Pre- and post-judgment interest as permitted by law;

    vi.     All attorneys’ fees incurred in prosecuting these claims;

   vii.     All costs incurred in prosecuting these claims; and

   viii.    Such other and further relief as this Court deems just and proper.


Dated: Hauppauge, New York
       June 30, 2021

                                          LAW OFFICE OF PETER A. ROMERO PLLC
                                          490 Wheeler Road, Suite 250
                                          Hauppauge, New York 11788
                                          Tel.: (631) 257-5588

                                          /s/ Peter A. Romero
                                  By:     ______________________________
                                          PETER A. ROMERO, ESQ.




                                             6
Case 2:21-cv-03674 Document 1 Filed 06/30/21 Page 7 of 7 PageID #: 7
